Exhibit CERTIFICATION OF PRINCIPAL ACCOUNTING OFFICER OF HYBRID DYNAMICS CORPORATION PURSUANT TO 18 U.S.C. SECTION 1350 I, Mark S. Klein, Principal Accounting Officer of Hybrid Dynamics Corporation (the "Company"), hereby certify that the accompanying report on Form 10-Q /A for the period ending June 30, 2008 and filed with the Securities and Exchange Commission on the date hereof pursuant to Section 13(a) of the Securities Exchange Act of 1934 (the "Report") by the Company fully complies with the requirements of that section. I further certify that the information contained in the Report fairly presents, in all material respects, the financial operations and results of operations of the Company. Date:September 18 , 2008 By:/s/ MARK S. KLEIN Mark S. Klein Principal Accounting Officer
